Case 1:20-cv-01103-TWP-DML Document 11 Filed 07/28/20 Page 1 of 5 PageID #: 32




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

GERALD JOHNSTON,                         )
                                         )
                          Plaintiff,     )
                                         )
                       v.                )                  No. 1:20-cv-01103-TWP-DML
                                         )
TROY DOLLERIS Jail Commander; Washington )
Co. Detention Center,                    )
ROGER NEWLON,                            )
BRENT MILLER Sheriff, Washington Co.     )
Sheriff's Department,                    )
JOSEPH RICHARDSON Capt., Washington Co. )
Sheriff's Department,                    )
JOHN K. PHILLIPS Correctional Officer;   )
Washington Co. Sheriff's Department,     )
AUSTIN LANGFORD Correctional Officer,    )
Washington Co. Sheriff's Department,     )
                                         )
                          Defendants.    )


     ENTRY SCREENING COMPLAINT, DISMISSING INSUFFICIENT CLAIMS,
                 AND DIRECTING SERVICE OF PROCESS

                                   I. Screening of Complaint

        A.      Legal Standards

        Plaintiff Gerald Johnston is a prisoner currently confined at the Plainfield Correctional

Facility. The incidents alleged in the complaint occurred at the Washington County Detention

Center (the Jail).

        Because the plaintiff is a "prisoner" as defined by 28 U.S.C. § 1915A(c), the Court has an

obligation under § 1915A(a) to screen his complaint before service on the defendants. Pursuant to

§ 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails to state a

claim for relief, or seeks monetary relief against a defendant who is immune from such relief. In
Case 1:20-cv-01103-TWP-DML Document 11 Filed 07/28/20 Page 2 of 5 PageID #: 33




determining whether the complaint states a claim, the Court applies the same standard as when

addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v.

Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

       [the] complaint must contain sufficient factual matter, accepted as true, to state a
       claim for relief that is plausible on its face. A claim has facial plausibility when
       the plaintiff pleads factual content that allows the court to draw the reasonable
       inference that the defendant is liable for the misconduct alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

are construed liberally and held to "a less stringent standard than pleadings drafted by lawyers."

Cesal, 851 F.3d at 720.

       B.      Allegations

       The complaint filed on April 9, 2020, names six defendants: 1) Jail Commander Troy

Dolleris; 2) Sheriff Roger Newlon; 3) Sheriff Brent Miller; 4) Captain Joseph Richardson; 5)

Officer John K. Phillips; and 6) Officer Austin Langford. For relief, he seeks compensatory

damages.

       Upon Mr. Johnston's arrival at the Jail on or about May 9, 2018, he informed custody and

medical staff that he had "chronic health conditions" for which he required a daily medication

Lisinpril and he also had an infection in his left foot. He was placed in an unsanitary holding cell.

He asked "staff" for treatment and medications every day but was told to fill out a healthcare slip.

He had no forms and no writing utensils so he could not fill out any forms.

       Seven days later, after he complained of dizziness and shortness of breath, Captain

Richardson ordered him to be stripped naked and placed in a solitary padded isolation cell where

he stayed for 15 days. Seven days into the confinement in the isolation cell, nurse Mike came in

to see him. The nurse told Officer Langford to dress Mr. Johnston and return him to a population

setting after seeing that he receives his blood pressure medications.
Case 1:20-cv-01103-TWP-DML Document 11 Filed 07/28/20 Page 3 of 5 PageID #: 34




       Officer Langford gave Mr. Johnston his clothes but put him back into the padded cell in

isolation. Mr. Johnston became very distraught and after 20 minutes Officer Langford returned

with Officer Phillips. They opened the cell and took Mr. Johnston by both arms using force that

caused extreme pain. When he began to scream in pain, they threw him down and slammed the

door. Mr. Johnston suffered a bruised and swollen left arm. He still has limited mobility and pain

in his left arm and shoulder. He alleges that Commander Dolleris and Sheriffs Newlon and Miller

learned about the incident but provided no medical attention.

       C.      Discussion

       Mr. Johnston does not allege whether he was a pretrial detainee at the time of his Jail

incarceration or whether he was a convicted offender. For now, the Court presumes that he was a

pretrial detainee, and therefore, his claims are understood to be brought under the Fourteenth

Amendment rather than the Eighth Amendment. McCann v. Ogle City, Illinois, 909 F.3d 881, 886

(7th Cir. 2018).

       The allegation that the cell Mr. Johnston was placed in was "unsanitary" is too vague to

state a claim. Therefore, to the extent he seeks to bring a conditions-of-confinement claim against

the Sheriffs, it is dismissed for failure to state a claim upon which relief can be granted.

       Although Mr. Johnston alleges that he was denied medical treatment when he arrived at

the Jail, he does not allege who denied him treatment. "Individual liability under § 1983… requires

personal involvement in the alleged constitutional deprivation." Colbert v. City of Chicago, 851

F.3d 649, 657 (7th Cir. 2017) (internal quotation omitted) (citing Wolf-Lillie v. Sonquist, 699 F.2d

864, 869 (7th Cir. 1983) ("Section 1983 creates a cause of action based on personal liability and

predicated upon fault. An individual cannot be held liable in a § 1983 action unless he caused or

participated in an alleged constitutional deprivation.... A causal connection, or an affirmative link,
Case 1:20-cv-01103-TWP-DML Document 11 Filed 07/28/20 Page 4 of 5 PageID #: 35




between the misconduct complained of and the official sued is necessary.")). Any claim of denial

of medical treatment when he first arrived at the Jail is denied for failure to state a claim upon

which relief can be granted because no viable defendant has been named.

       Fourteenth Amendment Claims That Shall Proceed

       The claim that after Mr. Johnston complained of feeling dizzy and short of breath, Captain

Richardson ordered that Mr. Johnston be stripped naked and placed in a solitary padded cell for

days shall proceed.

       The claims of excessive force brought against defendant Officers Langford and Phillips

shall proceed.

       The claims that Commander Dolleris and Sheriffs Newlon and Miller were aware of Mr.

Johnston's injuries after the use of force but failed to provide him medical attention shall proceed.

       These are the claims the Court discerns in the complaint. If Mr. Johnston believes that

additional claims were alleged in the complaint but not identified by the Court, he shall have

through August 28, 2020, in which to identify those claims.

                                      II. Service of Process

       The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to defendants 1)

Jail Commander Troy Dolleris; 2) Sheriff Roger Newlon; 3) Sheriff Brent Miller; 4) Captain

Joseph Richardson; 5) Officer John K. Phillips; and 6) Officer Austin Langford, in the manner

specified by Rule 4(d). Process shall consist of the complaint filed on April 9, 2020, (docket 1 and

1-1), applicable forms (Notice of Lawsuit and Request for Waiver of Service of Summons and

Waiver of Service of Summons), and this Entry.

       IT IS SO ORDERED.

       Date:     7/28/2020
Case 1:20-cv-01103-TWP-DML Document 11 Filed 07/28/20 Page 5 of 5 PageID #: 36




Distribution:

GERALD JOHNSTON
271526
PLAINFIELD CORRECTIONAL FACILITY
Inmate Mail/Parcels
727 MOON ROAD
PLAINFIELD, IN 46168

Jail Commander Troy Dolleris
Washington County Detention Center
801 Jackson Street
Salem, IN 47167

Sheriff Roger Newlon
Washington County Detention Center
801 Jackson Street
Salem, IN 47167


Sheriff Brent Miller
Washington County Detention Center
801 Jackson Street
Salem, IN 47167

Captain Joseph Richardson
Washington County Detention Center
801 Jackson Street
Salem, IN 47167


Officer John K. Phillips
Washington County Detention Center
801 Jackson Street
Salem, IN 47167

Officer Austin Langford
Washington County Detention Center
801 Jackson Street
Salem, IN 47167
